IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                              No. 99-31323
                          USDC No. 99-CV-1215



JOHN HENRY TAYLOR, JR.,

                                      Petitioner-Appellant,

versus

BURL CAIN, Warden,
Louisiana State Penitentiary,

                                      Respondent-Appellee.


                      ---------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      ---------------------
                           June 2, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     John Henry Taylor, Jr., Louisiana state prisoner # 70548,

requests a certificate of appealability (COA) to appeal the

district court’s denial of his 28 U.S.C. § 2254 habeas corpus

petition as untimely under § 2244(d).     See § 2253(c)(1)(A).

Because Taylor has shown that the district court erred by finding

that the statute of limitations could not have been tolled by his

state postconviction application, and therefore, “that jurists of

reason would find it debatable whether the district court was


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               O R D E R
                             No. 99-31323
                                 - 2 -

correct in its procedural ruling,” a COA is hereby GRANTED.     See

Slack v. McDaniel, 120 S. Ct. 1595, 2000 WL 478879 (U.S. April

26, 2000) (No. 98-6322); Smith v. Ward, ___ F.3d ___ (5th Cir.

Apr. 7, 2000, No. 98-30444), 2000 WL 358294.   The district

court’s judgment denying habeas relief on the basis of the time-

bar of § 2244(d) is hereby VACATED, and this case is REMANDED to

the district court for the determination of whether Taylor’s

postconviction application was filed in the state trial court

early enough to avoid the time-bar.    If so, the district court is

to determine whether the constitutional claims set forth in

Taylor’s habeas petition have merit.

     VACATED and REMANDED.